DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sils et al. (Hereinafter Sils) (US 10336543) in view of Edwards et al. (Hereinafter Edwards) (US 2020/0283229).

As per claim 1, Sills teaches elements of: an automated transporting, storage and retrieval system, comprising:  
3a control center (See at least column 2 line 57 – column 3 line 9);  
4a picking spot and a delivery spot in a geographic area (See at least column 26 line 8 – 23 and column 30 line 63 – column 31 line 15; via method 900 may involve receiving a work request indicative of at least one of: a first item or one or more request parameters, as shown by block 902. Method 900 may further involve identifying the item included in the work request, as shown by block 904. Further, the method 900 includes identifying a target location corresponding to the item, as shown by block 906. As shown by block 908, a UAV may be selected from a plurality of UAVs 1008 available for deployment. Finally, the method may include causing the selected UAV 1008 to travel to the target location and while hovering at or near to the target location to encode or write particular identification data to the identifier device associated with the item. Note that method 900 is described with respect to a first ordered item. However, an order may include one or more items. Accordingly, method 900 may be carried out to fulfill an order of more than one item by sequentially and/or simultaneously executing method 900. The item-retrieving system may function to hold the item 1180 against or close to the bottom of the UAV 1100, or even inside the UAV 1100, during flight from a launch site to a 
5an automated guided mobile unit wirelessly connected to the control 6center and adapted to move about the geographic area, wherein the automated 7guided mobile unit includes a processing unit and a memory unit coupled to the 8processing unit, the memory unit has coordinates of the geographic area stored 9therein (See at least figure 8);  
10a plurality of storage and retrieval shelves deployed within the geographic 11area, wherein one of the plurality of storage and retrieval shelves is located on the 12picking spot containing a retrievable inventory item to be picked (See at least figure 1);  
13wherein the control center is configured to:  
14transmit a task command to the automated guided mobile unit by an 15radio frequency unit, and the task command includes the retrievable inventory item 16and the delivery spot where the retrieved inventory item is to be sent (See at least column 5 line 7 – 38; via the computer control system may send the order request and the information indicative of the ordered items (i.e., the 
17wherein the automated guided mobile unit is configured to:  
18reference the coordinate of the storage and retrieval shelf which the 19retrievable inventory item is contained with the task command received by 20interoperating with the memory unit (See at least column 5 line 7 – 38);  

Sils teaches an autonomous guided vehicle is staying idle mode waiting for command to pick up item and deliver to delivery location (See at least column 26 line 62 – column 28 line 39; Alternatively, the global control system may select an available UAV 1008 that is within a certain distance from the rack (which may or may not be the closest). In some cases the nearest UAV 1008 to the target location may have already received instructions to fly to a different target location. Accordingly, the global control system 150 may select the nearest available UAV 1008. In some examples, a UAV 1008 may be flying in the warehouse 160 in idle mode. For instance, one or more of the UAVs 1008 may be assigned to fly, either continuously (during specific times) or periodically, in determined coordinates. For example, a greater number of UAVs may fly over racks where popular items are stored than the number of UAVs that fly over racks where less popular items are stored. In a further aspect, one or more UAVs 1008 may be idling in a housing unit that includes a deployment system. In general, a deployment system may take the form of or include a system for physically launching a UAV 1008. Further, a deployment system may be configured to launch one particular UAV 1008, or to launch multiple UAVs 1008. A deployment system may further be configured to provide additional functions, including for example, diagnostic-related functions such as verifying system functionality of the UAV 1008, and/or maintaining devices or other items that are housed in the UAV 1008. In some embodiments, the deployment systems and their corresponding UAVs 1008 may be strategically distributed throughout an area of the warehouse 160. In another embodiment, the global control system 150 may select a UAV 1008 from a plurality of UAVs available based on the type of the work request. For example, the nearest idle UAV 1008 equipped with a read/write 
23in response to determining that the storage and retrieval shelf is docked onto the automated guided mobile unit, approaches the storage and retrieval shelf located 5on the picking spot containing the retrievable inventory item, the one of the storage 6and retrieval shelves docked onto the automated guided mobile unit retrieves the 7retrievable inventory item, and the automated guided mobile unit delivers the 8retrievable inventory item to the delivery spot; 
9in response to determining that no storage and retrieval shelf is docked 10onto the automated guided mobile unit, the automated guided mobile unit 11approaches the one of the storage and retrieval shelves and engages therewith.  
Edward teaches element of:
23in response to determining that the storage and retrieval shelf is docked onto the automated guided mobile unit, approaches the storage and retrieval shelf located 5on the picking spot containing the retrievable inventory item, the one of the storage 6and retrieval shelves docked onto the automated guided mobile unit retrieves the 7retrievable inventory item, and the automated guided mobile unit delivers the 8retrievable inventory item to the delivery spot (See at 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 23in response to determining that the storage and retrieval shelf is docked onto the automated guided mobile unit, approaches the storage and retrieval shelf located 5on the picking spot containing the retrievable inventory item, the one of the storage 6and retrieval shelves docked onto the automated guided mobile unit retrieves the 7retrievable inventory item, and the automated guided mobile unit delivers the 8retrievable inventory item to the delivery spot; and 9in response to determining that no storage and retrieval shelf is docked 10onto the automated guided mobile unit, the automated guided mobile unit 11approaches the one of the storage and retrieval shelves and engages therewith as taught by Edwards in the system of Sils, since the claimed invention is merely a combination of old elements, and in the combination each element 
As per claim 2, Sils teaches element of: 1213wherein the control center includes a processor, a memory part 14connected to the processor, and a radio frequency unit connected to the processor 15and configured to communicate with the automated guided mobile unit, and the 16memory part contains capacity information and the location of each of the storage 17and retrieval shelves within the geographic area (See at least figure 6 and 9 – 10).  

18 As per claim 3, Sils teaches element of: wherein each of the storage and retrieval shelf has a weight 20measurement unit configured to measure the weight of the inventory items 21contained thereby indicating the capacity information thereof, and each of the 22storage and retrieval shelf transmits the capacity information to be stored in the 23memory part of the control center on a continuous basis (See at least column 30 line 24 – 39).  

As per claim 4, Sils and Edwards teach element of: wherein the control center is configured to determine a priority parameter of the storage and retrieval shelves by referring to the distance between 3the automated guided mobile unit and each of the storage and retrieval shelves, and 4the capacity information thereof (Edward, see at least paragraph 111 – 113).  

5 As per claim 5, Sils and Edwards teach element of: wherein the processing unit of the automated guided mobile unit is 7configured to access the control center and obtain the priority parameter of the 8storage and retrieval shelves, and approaches the one of the storage and retrieval 9shelves according to the priority parameter (Edward, see at least paragraph 111 – 113).  

10 As per claim 6, Sils and Edwards teach element of: wherein the processing unit of the automated guided mobile unit is 12configured to access the control center and obtain the distances between the 13automated guided mobile unit and each of the storage and retrieval shelves, and 14approaches the one of the storage and retrieval shelves closest to the automated 15guided mobile unit (Sils, See at least column 28 line 53 – column 28 line 9).  

16 As per claim 7, Sils and Edwards teach element of: wherein each of the storage and retrieval shelves contains an empty 18space determining unit configured to determine the empty space capable of loading 19more inventory items (Sils, see at least column 30 line 24 – 39).  

20 As per claim 8, Sils and Edwards teach element of: wherein each of the storage and retrieval shelves contains a plurality of 22loading slots configured to carry inventory items, and the empty space is the 23number of the empty loading slots (Edward, see at least figure 7).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sils and Edwards as applied to claim 7 above, and further in view of Jarvis et al. (Hereinafter Jarvis) (US 11180069).

As per claim 10, Sils and Edwards teach element of: wherein the processing unit of the automated guided mobile unit is 11configured to communicate with the control center to determine whether the 12delivery spot has one of the storage and retrieval shelves located thereon, in 13response to determining that the delivery spot has one of the storage and retrieval 14shelves located thereon, 
17in response to determining that the delivery spot does not have any of the storage 18and retrieval shelf located thereon, the automated guided mobile unit reaches the 19delivery spot and disengage with the storage and retrieval shelf engaged therewith 20thereby dropping the storage and retrieval shelf at the delivery spot.
Jarvis teaches element of:
in response to determining that the delivery spot does not have any of the storage 18and retrieval shelf located thereon, the automated guided mobile unit reaches the 19delivery spot and disengage with the storage and retrieval shelf engaged therewith 20thereby dropping the storage and retrieval shelf at the delivery spot (See at least column 27 line 32 – 45).

Claims 11 – 18 and 20 have same or substantially similar claim limitations to claims 1 – 8 and 10. Therefore, claims 11 – 18 and 20 are rejected under same rationales as ones in claims 1 – 8 and 10.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skaaksrud et al. (US 10875174) discloses modular autonomous bot apparatus assembly for transporting an item being shipped.
Toebes et al. (US 9327903) disclsoes suspension system for autonomous transports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662